ACCEPTED
                                                                                 01-14-00832-CR
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            1/22/2015 7:55:37 PM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK

                     NO. 01­14­00832­CR 
 
                               IN THE                            FILED IN
                                                          1st COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                          1/22/2015 7:55:37 PM
                  COURT OF APPEALS                        CHRISTOPHER A. PRINE
                             FOR THE                              Clerk
 
              FIRST DISTRICT OF TEXAS 
                       AT HOUSTON 
    ___________________________________________________ 
 
                JOSEPH DARYL MATHIS 
                                             Appellant 
                                    v. 
                 THE STATE OF TEXAS 
                                             Appellee 
    ____________________________________________________ 
 
                APPEAL IN CAUSE NO. 1173963 
                   in the 183rd District Court of 
                        Harris County, Texas 
    _____________________________________________________ 
 
                  APPELLANT’S BRIEF 
    _____________________________________________________ 
 
                       JUAN M. CONTRERAS, JR. 
                       102 S. LOCKWOOD 
                       HOUSTON, TEXAS 77011 
                       (713) 926­4604 
                       FAX : 713/ 926­0373 
                       ATTORNEY FOR APPELLANT 
                             lsprof4@aol.com 
 
                 ORAL ARGUMENT WAIVED 

                                    1 
 
             STATEMENT REGARDING ORAL ARGUMENT 
 
        Pursuant to Tex.R.App.P. 75, Appellant waives oral argument since the facts 
and legal arguments are presented adequately in the record and briefs, and the 
decisional process would not be aided significantly by oral argument. 
                




                                         2 
 
                   IDENTIFICATION OF THE PARTIES 
 
 
        Pursuant to TEX. R. APP. P. 74(a), a complete list of the names of all 
interested parties is provided below so that members of the Honorable Court may 
at once determine whether they are disqualified to serve or should recuse 
themselves from participating in the decision of the case. 
 
Counsel for State:                               JOSEPH MATTHEW SANCHEZ 
Appellant or criminal defendant:                 JOSEPH DARYL MATHIS 
Counsel at trial:                                ENRIQUE C. RAMIREZ 
Counsel on appeal:                               JUAN M. CONTRERAS, JR. 
Trial Judge:                                     VANESSA VELASQUEZ 
                




                                       3 
 
                 TABLE OF CONTENTS 
 
 
                                           PAGE 
 
 
IDENTIFICATION OF THE PARTIES…………………………… 3 
 
TABLE OF CONTENTS …………………………………....……. 4 
 
INDEX OF AUTHORITIES ……………………………………….   5 
 
PRELIMINARY STATEMENT ……..……………….……………. 6 
 
STATEMENT OF FACTS …..…………………………….………. 7 
 
POINT OF ERROR NUMBER ONE …………………………….... 8 
 
ARGUMENT ………………………………………………………. 8 
 
CONCLUSION AND PRAYER FOR RELIEF …………………… 11 
 
CERTIFICATE OF SERVICE …………………………………..... 12        




                         4 
  
 
                          INDEX OF AUTHORITIES 

                                           

Cases                                                                   Page 

State 
 
Bigley v. State, 865 S.W.2d 26 (Tex.Crim.App. 1993)..................   10 
 
Campos v. State, 927 S.W.2d 232 (Tex.App.­Waco 1996)............        10 
 
Creeks v. State, 807 S.W.2d 853 (Tex.App.­Dallas 1991).............     10 
 
French v. State, 830 S.W.2d 607 (Tex.Crim.App, 1992)...............     10 
 
 
Statutes 
 
TEX.R.APP. P. 80…………………………………………………                                     10 
 
               




                                          5 
 
TO THE HONORABLE COURT OF APPEALS: 

 

                          PRELIMINARY STATEMENT 

       Appellant  was  charged  by  indictment  with  Aggravated  Assault  ­  Public 

Servant.  (CR  13).  Appellant  pled “Guilty” to  the indictment and the  trial court 

deferred  entering  a  finding  of  guilt  and  placed  Appellant  on  community 

supervision for a term of five years.  (CR 66). Prior to the end of the probationary 

term, the State moved to adjudicate Appellant’s guilt. (CR 83, 92, 97, 101).  

       Appellant  plead  “Not  True”  to  the  allegations  contained  in  the  State’s 

motion.  (CR  144).  Following  a  hearing,  the  trial  court  revoked  Appellant’s 

community supervision, found him guilty of Aggravated Assault ­ Public Servant 

and  assessed  his  punishment  at  7 years confinement in the Texas Department of 

Criminal  Justice  ­  Institutional  Division.  (CR  113;  2  RR  53).  It  is  from  this 

conviction  that  he  appeals  as  an  indigent.  (CR  133).  Appellant  timely  filed 

written Notice of Appeal. (CR 120). 

                      




                                             6 
                          STATEMENT OF FACTS 
                                          
       Susan  Taylor  was  the  supervision  officer  for  Appellant.  (2  RR  8). 

Appellant was  placed on deferred  adjudication on August 6,  2010  for 5 years. (2 

RR  8­9).  There  were amendments to the conditions waiving  fees and  adding jail 

therapy  twice.  (2 RR 10). Appellant was admonished  by  the Court on December 

4,  2013.  (2  RR  11).  Appellant  was  required to report twice a month. (2 RR 12). 

Appellant  was  instructed  to  report  on  January  14,  2014,  but  called  in  to  inform 

the  officer  he  had  a  stomach  virus.  (2  RR  14).  Appellant  was  rescheduled  for 

January 23, 2014, but did not  report. (2 RR 15). Appellant was again rescheduled 

for January 27, 2014, but did not report. (2 RR 18).  

       Ms.  Taylor  mailed  a  letter  to  Appellant  instructing  him  to  report  on 

February 3, 2014 at 8:30  a.m. (2 RR 19­20). Appellant did not report. (2 RR 20). 

Appellant  did  not  provide  proof  of  job  searches.  (2  RR  23).  Appellant  did  not 

have the assessment performed at MHMRA. (2 RR 26).  

       Shawn Ticer is  the court liaison  officer who filed the motion to adjudicate. 

(2 RR 29). The court admitted the motion  to adjudicate into evidence. (2 RR 31). 

Appellant was  ill and therefore unable to report as required. (2 RR 34). Appellant 

worked  for  his  sister’s  landscaping  business  for  a  couple  months.  (2  RR  37). 

Appellant never provided the job search form to the officer. (2 RR 38).  


                                              7 
                               POINT OF ERROR ONE 

    THE TRIAL COURT MISTAKENLY ENTERED A JUDGMENT THAT 
      APPELLANT PLEAD “TRUE” TO THE ALLEGATIONS IN THE 
         MOTION TO ADJUDICATE RATHER THAN “NOT TRUE” 
        

         The judgment entered on September 12, 2014, states that Appellant entered 

a  plea  of  “True”  to  the  State’s  Motion  to  Adjudicate.  (CR  113).  However,  it  is 

clear  from  the  docket  sheet  entry  taken  at  the  trial  that  Appellant  had  actually 

plead  “Not  True”  and  therefore  the  entry  made  in  the  judgment  is in error. (CR 

144). 

         Furthermore,  although  there  does  not  appear  to  be  a  recording  of 

Appellant’s  formal  plea  before  the  court  in  the  court  reporter’s  record,  it  seems 

apparent  from  the  court’s  findings  following  the  hearing  that  Appellant  had 

actually plead “Not True” as indicated in the docket sheet: 

 

         (Open court, Defendant present, no jury) 

         THE COURT: All right. So,  back on the  record. Let the record reflect that 

at  this  time the Court  finds  that it  is true that the  Defendant did fail to report for 

office  visits  specifically  on  January  23rd  of  2014,  January  27th  of  2014  and 

February 3rd, 2014. Further, the Court finds that the Defendant did then and there 



                                              8 
violate  the  terms  and  conditions  of  his  community  supervision  by  failing  to 

provide  all  attempts  to  secure  employment  at  each  office  visit  as  ordered.  And 

finally,  the  Court  finds  the  paragraph  regarding  that  the  Defendant  failed  to 

comply  fully  with  programs,  rules,  regulations  and guidelines beginning August 

6th,  2013,  until  successful  completion,  et  cetera.  I  find  that  paragraph  not  true. 

That  was  not  proved  by  the  Prosecutor. So,  that particular paragraph is  not true. 

Additionally, the last  paragraph  of the  Amended Motion to Adjudicate  regarding 

the  Defendant's  failure  to  remain  on  prescription  medication  as  directed  by  the 

Court, that's  found not true. The Prosecutor did not prove that either. Mr. Mathis, 

please  stand.  At  this time the Court ­­ having  found that the aforesaid allegations 

are  true,  at  this  time  I  am adjudicating you. I  find you guilty of this offense and 

assessing  your  punishment  at  seven  years  in  the  Institutional  Division  of  the 

Texas  Department  of  Corrections.  I'll  give  you  all  of  the  credit  that  you have. I 

believe  it's  somewhere  about  590  days  in  the  Harris  County  jail.  I'll  give  you 

credit for that. Good luck to you, sir. All right. Take him back. 

       (Proceedings adjourned) 

 

       (2 RR 52­53). 

 


                                               9 
      “An  appellate  court  has  authority  to  reform  a  judgment  to  include  an 

affirmative  finding  to  make  the  record speak the  truth when  the matter has been 

called  to  its  attention.  French  v.  State,  830  S.W.2d  607,  609  (Tex.Crim.App, 

1992)(approving  Asberry  v.  State,  813  S.W.2d  at  531).  The  authority  of  the 

appellate  courts  to  reform  judgments  is  not  limited  to those situations involving 

mistakes  of a clerical nature. Bigley  v. State,  865 S.W.2d 26, 27 (Tex.Crim.App. 

1993);  TEX.R.APP.  P.  80.”  Campos  v.  State,  927  S.W.2d  232,  236­237 

(Tex.App.­Waco  1996).  Also Creeks  v. State,  807 S.W.2d 853  (Tex.App.­Dallas 

1991). It is  therefore respectfully requested  that this  Court order the judgment be 

reformed  to  reflect  Appellant’s  punishment  proceedings  as  indicated  by  the 

docket sheet.                




                                            10 
 

                 CONCLUSION AND PRAYER FOR RELIEF 
       
      It  is  respectfully  requested  that  the  judgment  be  reformed  to  correct  the 

error regarding Appellant’s plea at trial. 

 

                                                   Respectfully submitted, 

                                          

                                                   _/S/ JUAN M. CONTRERAS, JR._ 
                                                   JUAN M. CONTRERAS, JR. 
                                                   102 S. LOCKWOOD 
                                                   HOUSTON, TEXAS 77011 
                                                   (713) 926­4604 
                                                   FAX : 713/ 926­0373 
                                                   ATTORNEY FOR APPELLANT 

                            




                                             11 
  

                           CERTIFICATE OF SERVICE 

 

      This  is  to  certify  that  a  true  and  correct  copy  of  the  above  brief has been 

delivered to  the Harris County District Attorney’s  Office, Appellate  Division, on 

this 22nd day of January, 2015. 

 


                                           _/S/ JUAN M. CONTRERAS, JR.____ 
                                           Juan M. Contreras, Jr. 
                                           Attorney for Appellant 
 

 

                                                            




                                               12 
                                    
                       Certification of Word Count 
 
 
    This is to certify that the word count for the above document is 929. 
 
 
                 
                             _/S/ JUAN M. CONTRERAS, JR.__ 
                             Juan M. Contreras, Jr. 
                                   Attorney for Appellant 
 
 
 
 




                                      13